United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 18, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-10543
                        Conference Calendar



STEPHEN JAMES LARREW,

                                    Plaintiff-Appellant,

versus

GEORGE M. BARNES, an individual; JOHN A. BEAUDUY,
an individual; PATRICIA DIAZ-HARTLINE, an individual;
JOHN CORNYN, an individual; SCOTT A. MCMICHAEL, an individual;
SOLOMON CASSEB, JR., an individual; BRENDA G. GREEN, an
individual; GEORGE R. COLLINS, an individual; DON KOONS,
an individual; THEO BEDARD, an individual; DEE MILLER,
an individual; MARIA N. STEIGENBERGER, an individual;
AMERICAN BAR ASSOCIATION, an association headquartered
in Illinois operating in Texas ex rel Robert E. Hirshon,
President; STATE BAR OF TEXAS, an association headquartered
in the State of Texas operating in Texas ex rel Tony Alverado,

                                    Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:02-CV-01585
                      --------------------

Before HIGGINBOTHAM, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Stephen James Larrew filed an action under the Racketeer

Influenced and Corrupt Organizations Act (“RICO”), 18 U.S.C.

§ 1961 et seq., accusing various state court judges, family court

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-10543
                                -2-

masters, the attorney general and his assistants, the attorney

who represented his ex-wife in their divorce proceedings and

ensuing litigation, the State Bar of Texas (“SBT”), and the

American Bar Association (“ABA”) of fraudulently depriving him of

his money and his business.   Finding that Larrew’s RICO claim was

inextricably intertwined with his claim alleging that his divorce

decree was invalid, the district court dismissed the action

for lack of subject matter under the Rooker-Feldman** doctrine.

Larrew’s motion for disqualification of the judges of this

court based on their alleged membership in the ABA is DENIED.

See In re City of Houston, 745 F.2d 925, 929 n.8 (5th Cir. 1984).

     In his opening brief on appeal, Larrew argues only that the

district court erroneously dismissed the ABA as a party defendant

because he had not properly and timely effected service of

process.   By failing to brief the issue whether the district

court correctly dismissed his action under the Rooker-Feldman

doctrine, Larrew has abandoned that issue.   See Haines v. Kerner,

404 U.S. 519, 520-21 (1972); Yohey v. Collins, 985 F.2d 222, 225

(5th Cir. 1993); United States v. Prince, 868 F.2d 1379, 1386

(5th Cir. 1989); Brinkmann v. Dallas County Deputy Sheriff Abner,

813 F.2d 744, 748 (5th Cir. 1987).   Thus, the judgment of the




     **
        Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923);
District of Columbia Court of Appeals v. Feldman, 460 U.S. 462
(1983).
                             No. 03-10543
                                  -3-

 district court dismissing Larrew’s RICO action is AFFIRMED.

     We GRANT the SBT’s motion and award the SBT its reasonable

costs expended on this appeal.     FED. R. APP. P. 39(a)(2).   The SBT

is directed to file a verified bill of costs and an affidavit of

reasonable expenses with the Clerk of Court within 14 days after

entry of judgment.     See FED. R. APP. P. 39.

     MOTION FOR DISQUALIFICATION DENIED; JUDGMENT AFFIRMED;

APPELLEE DIRECTED TO FILE BILL OF COSTS AND AFFIDAVIT OF

REASONABLE EXPENSES.